NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted September 7, 2016* 
                              Decided September 15, 2016 
                                             
                                        Before 
 
                          DIANE P. WOOD, Chief Judge 
                     
                          RICHARD A. POSNER, Circuit Judge 
                     
                          FRANK H. EASTERBROOK, Circuit Judge 


No. 15‐3733 
 
SHUNTAY ANTONIO BROWN,                           Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 15 C 1313 
CAROLYN W. COLVIN,                                
Acting Commissioner of Social Security,          Amy J. St. Eve, 
      Defendant‐Appellee.                        Judge. 

                                       O R D E R 

      Shuntay Brown sought judicial review of the denial of his applications for 
Supplemental Security Income and Disability Insurance Benefits. The district court 
dismissed the suit without prejudice after concluding that Brown had failed to exhaust 
his administrative remedies. Brown moved for reconsideration of that determination 
under Federal Rule of Civil Procedure 60(b), and the court denied the motion. We affirm. 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3733                                                                     Page 2 
 
       Brown applied for SSI and DIB based on various mental‐health conditions. Those 
applications were denied initially and on reconsideration.   

       Rather than request a hearing in front of an administrative law judge (the next 
step in the agency’s administrative review process), Brown filed this suit. In March 2015, 
the district court dismissed the suit; he did not exhaust administrative remedies, the 
court said, because he did not seek review from an ALJ and the Appeals Council. 

       Brown then requested and received a hearing before an ALJ, who concluded in a 
decision dated May 13, 2015, that he was not disabled. The ALJ found that Brown was 
capable of a full range of work at all exertional levels, with certain limitations regarding 
his ability to perform simple, routine, and repetitive tasks and his interactions with 
others. The ALJ informed Brown that he had 60 days within which to appeal her 
decision to the Appeals Council, see 20 C.F.R. §§ 404.968, 416.1468. Over the following 
month, Brown sent multiple letters to the ALJ asking her to reopen the case. The ALJ 
denied these requests, and in a letter of June 10, 2015, informed Brown that he should file 
an appeal with the Appeals Council “immediately” if he disagreed with her unfavorable 
decision in May.   

       Brown filed an appeal with the Appeals Council on July 29. The Appeals Council 
dismissed the request for review as untimely, finding no good cause to extend the time 
for appealing because Brown repeatedly had been advised that he needed to file an 
appeal within 60 days of the ALJ’s decision. 

      Brown then returned to the district court and sought reconsideration of its earlier 
dismissal on grounds that the agency had rendered a final decision that the court could 
review under 42 U.S.C. § 405(g). The court denied his motion. The agency’s final decision 
was the Appeals Council’s dismissal, which the court said was not subject to further 
review, and Brown had not established exceptional circumstances meriting relief under 
Rule 60(b). 

        On appeal Brown maintains that he is entitled to Rule 60(b) relief because he has 
exhausted the agency’s administrative‐review process but says nothing to suggest why 
the district court was wrong to conclude that he did not demonstrate exceptional 
circumstances to merit the “extraordinary remedy” of relief under that rule, Banks v. Chi. 
Bd. of Educ., 750 F.3d 663, 668 (7th Cir. 2014) (quoting Bakery Mach. & Fabrication, Inc. v. 
Traditional Baking, Inc., 570 F.3d 845, 848 (7th Cir. 2009)). Even pro se litigants must 
comply with Federal Rule of Appellate Procedure 28(a)(8), which requires that an 
appellate brief contain a cogent argument and reasons supporting it. In his reply brief, 
No. 15‐3733                                                                            Page 3 
 
Brown asserts that his mental impairments and lack of counsel kept him from complying 
with the administrative‐review procedures, but he waived those arguments by not 
developing them and by raising them for the first time only in his reply brief. 
See Nationwide Ins. Co. v. Cent. Laborers’ Pension Fund, 704 F.3d 522, 527 (7th Cir. 2013). 
To the extent that Brown seeks to challenge the underlying dismissal for failure to 
exhaust administrative remedies, he may not do so because in a prior order we limited 
this appeal to a review of the order denying the Rule 60(b) motion (the order of 
December 3, 2015). 

                                                                                AFFIRMED.